Citation Nr: 1001881	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-16 034	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for occlusal wear of the 
teeth (bruxism), claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1964 to March 1973.  This matter is before the Board 
of Veterans' Appeals (BVA or Board) on appeal from an April 
2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California that 
denied the benefit sought on appeal.


FINDING OF FACT

The Veteran's occlusal wear of the teeth (bruxism) is 
causally or etiologically related to his service-connected 
PTSD.


CONCLUSION OF LAW

Occlusal wear of the teeth (bruxism) is proximately due to or 
the result of a service connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, since this decision 
represents a complete grant of the benefit sought on appeal, 
the grant of service connection, the Board finds that a 
discussion of the VA's "duty to notify" and "duty to 
assist" obligations is unnecessary since the Veteran cannot 
be prejudiced by any deficiency in those obligations.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Secondary service connection is also warranted where a 
disability is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, 
the threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two (i.e., that the service connected disability caused 
or aggravated, see Allen v. Brown, 7 Vet. App. 439 (1995), 
the nonservice-connected disability). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

As an initial matter, the Board notes that while the RO was 
correct in its explanation that disability compensation and 
VA outpatient dental treatment may be provided for certain 
types of service-connected dental disorders, and that for 
other types of service-connected dental disorders, a claimant 
may receive treatment only and not compensation, the Board is 
of the opinion that it was incorrect in applying these 
regulations to claims based on secondary service connection.  
See January 2008 Statement of the Case.

Significantly, the Veteran's theory of entitlement in this 
matter is strictly one of secondary service connection; he 
alleges that his occlusal wear of the teeth is due to his 
service-connected PTSD.  As was noted above, there are three 
requirements that must be met to substantiate a claim of 
secondary service connection.  Of these, it is shown that he 
has occlusal wear of the teeth (bruxism), the disability for 
which service connection is sought, and that he has 
established service connection for PTSD.  What he must still 
show to substantiate a secondary service connection claim is 
that his service-connected PTSD caused or aggravated his 
occlusal wear of the teeth (bruxism).

In support his claim the Veteran submitted several letters 
from his private dentist, D.J.B., DDS.  In November 2003, Dr. 
D.J.B. described severe occlusal wear primarily on the 
Veteran's upper and lower, central and lateral incisors and 
his second and third upper and lower molars, and opined that 
such "severe wear [might] be the result of extreme 
anxiety."  In December 2006, he stated that the Veteran 
presented with ongoing, severe occlusal wear on all of his 
unrestored teeth, and opined that this "wear pattern [might] 
be the result of his grinding his teeth due to extreme 
anxiety."  Such opinions were repeated on two separate 
occasions in January 2007.

The Veteran also submitted several letters from his mental 
healthcare professionals to support his claim.  In August 
2005, his VA psychiatrist, Dr. K.N.S. stated, "[The Veteran] 
has been grinding his teeth as a result of anxiety related to 
[PTSD].  As a result, I have referred him for dental care and 
suggest that his dental problems should be service 
connected."  Dr. K.N.S. repeated this opinion (in essence) 
in a February 2007 letter.  In March 2007, the Veteran's VA 
clinical psychologist, L.M., Ph.D., explained that the 
Veteran attended her weekly group psychotherapy program, and 
noted that his PTSD prevented him from relaxing.  She then 
stated, "He has the experience of grinding his teeth, which 
I would deem as very much related to the PTSD symptom of 
hypervigilance and overall tension and anxiety."  Also in 
March 2007, the Veteran's VA clinical psychologist, S.H.H., 
Ph.D., explained that the Veteran attended her Combat Stress 
Group and Anger Management Group and experienced high levels 
of anxiety; it was her opinion that his bruxism, which he 
experienced mainly but not exclusively at night, was a result 
of the anxiety symptomatic of his PTSD.

In the absence of evidence to the contrary, the Board finds 
that the evidence reasonably establishes that the Veteran's 
occlusal wear of the teeth (bruxism) is secondary to his 
PTSD, and that secondary service connection for occlusal wear 
of the teeth (bruxism) is warranted.


ORDER

Service connection for occlusal wear of the teeth (bruxism), 
as secondary to the Veteran's service-connected PTSD, is 
granted.


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


